 
 
I 
111th CONGRESS
1st Session
H. R. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Baca introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Higher Education Act of 1965 to expand teacher loan forgiveness. 
 
 
1.Short titleThis Act may be cited as the Teacher Education Assistance Creating Hope for Our Future Act of 2009, or the TEACH for Our Future Act of 2009. 
2.FFEL program Loan Forgiveness for TeachersSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended— 
(1)by amending subsection (b) to read as follows: 
 
(b)Program authorizedThe Secretary shall carry out a program, through the holder of the loan, of assuming the obligation to repay a qualified loan amount for a loan made under section 428 or 428H, in accordance with subsection (c), for any borrower— 
(1)who— 
(A)has been employed as a full-time elementary school or secondary school teacher for 5 consecutive complete school years at any public school; or 
(B)is a new borrower on or after October 1, 1998, and who has been employed as a full-time private school teacher for 5 consecutive complete school years— 
(i)in a school that qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in such schools; and 
(ii)if employed as an elementary school or secondary school teacher, is highly qualified as defined in section 9101 of the Elementary Secondary Education Act of 1965, or meets the requirements of subsection (g)(3); and 
(2)who is not in default on a loan for which the borrower seeks forgiveness.;  
(2)in subsection (c)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)In generalOf the loan obligation on a loan made under section 428 or 428H that is outstanding after the completion of the fifth complete school year of teaching described in subsection (b)(1), the Secretary shall repay not more than— 
(A)$25,000 in the aggregate for a borrower described in subsection (b)(1)(A); and 
(B)$5,000 in the aggregate for a borrower described in subsection (b)(1)(B), except as provided in paragraph (3) of this subsection.; and 
(B)in paragraph (3)— 
(i)in the header, by inserting private school before teachers; 
(ii)in subparagraph (A)(i), by striking subsection (b) and inserting subsection (b)(1)(B); 
(iii)in subparagraph (B)(i), by striking subsection (b) and inserting subsection (b)(B); and 
(iv)in subparagraph (B)(iii), by striking public or before non-profit; and 
(3)in subsection (g)— 
(A)in paragraph (1)(A), by striking (b)(1)(A) and inserting (b)(1)(B)(i); and 
(B)in paragraph (3), by striking (b)(1)(B) and inserting (b)(1)(B)(ii). 
3.Direct Loan program Loan Forgiveness for TeachersSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j) is amended— 
(1)by amending section (b) to read as follows: 
 
(b)Program authorizedThe Secretary shall carry out a program of canceling the obligation to repay a qualified loan amount in accordance with subsection (c) for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans made under this part for any borrower— 
(1)who— 
(A)has been employed as a full-time elementary school or secondary school teacher for 5 consecutive complete school years at any public school; or 
(B)is a new borrower on or after October 1, 1998, and who has been employed as a full-time private school teacher for 5 consecutive complete school years— 
(i)in a school that qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in such schools; and 
(ii)if employed as an elementary school or secondary school teacher, is highly qualified as defined in section 9101 of the Elementary Secondary Education Act of 1965, or meets the requirements of subsection (g)(3); and 
(2)who is not in default on a loan for which the borrower seeks forgiveness.; 
(2)in subsection (c)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)In generalOf the loan obligation on a Federal Direct Stafford Loan or a Federal Direct Unsubsidized Stafford Loan that is outstanding after the completion of the fifth complete school year of teaching described in subsection (b)(1), the Secretary shall cancel not more than— 
(A)$25,000 in the aggregate for a borrower described in subsection (b)(1)(A); and 
(B)$5,000 in the aggregate for a borrower described in subsection (b)(1)(B), except as provided in paragraph (3) of this subsection.; and 
(B)in paragraph (3)— 
(i)in the header, by inserting private school before teachers; 
(ii)in subparagraph (A)(i), by striking subsection (b)(1) and inserting subsection (b)(1)(B); 
(iii)in subparagraph (B)(i), by striking subsection (b)(1) and inserting subsection (b)(1)(B); and 
(iv)in subparagraph (B)(iii), by striking public or before non-profit; and 
(3)in subsection (g)— 
(A)in paragraph (1)(A), by striking (b)(1)(A) and inserting (b)(1)(B)(i); and 
(B)in paragraph (3), by striking (b)(1)(A)(ii) and inserting (b)(1)(B)(ii). 
 
